internal_revenue_service number release date index number -------------------------- ------------------------------------------- -------------------------------- in re -------------------------- department of the treasury washington dc person to contact -----------------------id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-131768-02 date november legend legend settlor wife daughter daughter son stepdaughter son-in-law son-in-law son-in-law date date date date date date county court a b c d company trust judgment order modification state law ---------------------------------------------------- ------------------------------------------------------------- ----------------------- -------------------------------- ------------------------------ ------------------ -------------- ------------------------ -------------------- ------------------- --------------------- -------------------------- --------------------- -------------------------- ---------------------- --------------------------------------------------- --------- -------------- --------- ----------- ---------------------- ------------------------------------------------------ -------------------------------------------------------------- ------- -------------------------------------------------------------- ----------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------- -------------------------------------------------- plr-131768-02 dear ------------------- requesting a ruling concerning the federal income gift and estate_tax consequences of the creation of a_trust this is in response to your date letter and other correspondence you have requested the following rulings the funding of trust pursuant to the judgment qualifies for nonrecognition of gain pursuant to either sec_1001 or sec_1041 of the internal_revenue_code the modification will not cause recognition of gain_or_loss on the transfer to trust pursuant to either sec_1001 or sec_1041 sec_682 governs the income_taxation of trust the funding of trust pursuant to the judgment to the extent of the annuity interest of wife will constitute a transfer for full and adequate_consideration under sec_2516 and the only gift will be the gift of trust remainder to settlor’s children no portion of trust will be included in the gross_estate of settlor under sec_2036 sec_2038 sec_2039 and sec_2041 if trust is created settlor will not have a retained_interest for purposes of sec_2702 no portion of trust will be included in the estate of settlor if he is the trustee of trust under sec_2036 sec_2038 sec_2039 and sec_2041 no portion of trust will be included in the gross_estate of wife under sec_2036 sec_2038 sec_2039 and sec_2041 the facts submitted are as follows on date settlor and wife were married due to irreconcilable differences settlor and wife separated on date on date settlor and wife dissolved their marriage and entered into a judgment of dissolution judgment in county court to settle and determine all existing personal and property rights of settlor and wife with respect to each other plr-131768-02 the judgment provides in part that settlor will pay wife dollar_figurea per month in the form of spousal support until the death of wife upon the occurrence of a triggering event including the sale of company settlor shall either purchase an annuity_contract or establish a_trust for the benefit of wife in the event that settlor elects to establish an irrevocable_trust settlor shall deposit into such trust sufficient funds to generate sufficient income for the payment of spousal support payments to wife for the remainder of her life the trustee of the trust shall thereafter make the monthly payments to wife in satisfaction of settlor’s spousal support obligations under the judgment in the event trust funds are insufficient to generate sufficient income to pay wife the required spousal support the principal of the trust shall be invaded to make up the difference after date settlor began paying dollar_figurea per month in spousal support to wife on date company was sold settlor and wife’s representatives met to discuss changes required by the judgment as a result of company’s sale ultimately it was determined that trust would be created and funded with dollar_figureb in municipal_bonds before funding the trust settlor and wife requested this ruling in the interim on date county court issued an order that settlor will pay wife dollar_figurec per month on a non-taxable basis instead of dollar_figurea per month on a taxable basis in the form of spousal support until settlor establishes a_trust for the benefit of wife non-taxable basis was defined to mean not taxable to wife and not deductible to settlor for federal tax purposes modification the modification provides that upon the issuance of this private_letter_ruling settlor shall cause trust to pay wife dollar_figurec per month on a non-taxable basis until her death upon acknowledgment by trust of the instruction to pay dollar_figurec per month to wife on a non-taxable basis until her death and its agreement to do so and upon acknowledgment of the full funding of trust as provided therein settlor shall be relieved of all further personal liability for the payment of spousal support to wife upon acknowledgment by trust of the instruction to pay dollar_figurec per month to wife on a non-taxable basis until her death and its agreement to do so all orders in any other document pertaining to settlor’s obligation to pay spousal support to wife and or his obligation to provide security for the payment of spousal support to wife shall immediately terminate wife executed the stipulation consenting to be bound by the terms of the modification of trust agreement provides that the purpose of trust is to satisfy settlor’s spousal support obligations to wife and to provide a distribution of the remainder to settlor’s children on the death of wife municipal_bonds which are presently in the form of the municipal_bond portfolio notwithstanding any other provision of trust settlor shall not have a any right to the settlor proposes to fund trust pursuant to the terms of modification sec_1 sec_1 provides in part that the principal of trust shall consist solely of on date the order was modified by county court in a stipulated order sec_3_1 provides that trust is irrevocable sec_3_2 provides that plr-131768-02 possession or enjoyment of the principal or income of the trust estate or any right either alone or in conjunction with any other person to designate the persons who will possess or enjoy the principal or income of the trust estate b any right to vote directly or indirectly any shares of stock of a controlled_corporation that may be part of the trust estate c any power or direction in any capacity either alone or in conjunction with any other person to alter amend revoke or terminate the enjoyment of the trust estate d any power that is exercisable in favor of settlor settlor’s estate settlor’s creditors or the creditors of settlor’s estate or any other power that would constitute a general_power_of_appointment e any incidents_of_ownership in any insurance_policy that is part of the trust estate f any power or discretion that would cause the trust estate or any part of the trust estate to be included in the gross_estate of settlor and g any power or discretion that would cause the trust estate or any part of the trust estate to be included in the gross_estate of wife sec_4 provides that until the death of wife the trustee shall pay to or apply for the benefit of wife for each taxable_year of the trust an annuity amount equal to dollar_figured any income of the trust for a taxable_year in excess of the annuity amount shall be added to principal payment of the annuity amount shall not be made by the issuance of a note other debt_instrument option or similar financial arrangement however it shall be acceptable for the payment of the annuity to be made by an in_kind payment in the form of municipal_bonds or other assets in the event is wise to no longer use municipal_bonds because of for example changes in the tax law although this is a very unlikely event in the event any such payment in_kind is made the bonds or other assets distributed to wife must be immediately saleable by her for the value established by the trustee on an established_securities_market the trustee shall make no distribution to any beneficiary other than wife during her life sec_4 provides that the trustee shall pay the annuity amount in monthly installments on the first day of each month sec_4 provides that commutation of wife’s interest is prohibited sec_4 provides in part that settlor intends that the trust be treated as a grantor_trust for income_tax purposes settlor without consent of any fiduciary of this trust shall have the power at any time to reacquire the trust corpus by substituting other_property of an equivalent value provided however that this power shall not apply to the right to reacquire or acquire any insurance_policy on the life of settlor the power is exercisable by settlor solely in a nonfiduciary capacity and no fiduciary duty imposed upon the trustee or any other person may be asserted as a defense to the exercise of the power on the death of wife in the event settlor is still alive the grantor_trust status shall apply to the entire trust on the death of settlor the grantor_trust status shall terminate trust property into as many shares of equal value as are necessary to create one share for each child of settlor who is then living and one share for each child of settlor who is not then living but leaves issue then living each share created for such child who is sec_4 provides that upon the death of wife the trustee shall divide the plr-131768-02 then living other than son shall be distributed outright to that child the share created for son if he is then living shall be held administered and distributed in a separate trust for son as set forth in sec_4 each share created for such child who is not then living but who leaves issue then living will be divided among that child’s issue in the manner provided by state law sec_5 provides that if stepdaughter dies becomes incapacitated or is sec_4 provides that the share of the trust estate that is allocated to the trust for son shall be held administered and distributed by the trustee as a separate trust the trustee shall pay to or apply for the benefit of son all of the net_income of the trust in monthly or other convenient installments but not less often than annually for the term of the trust the trustee shall not pay any principal of the trust to son the trust shall terminate on the death of son upon the death of son the trustee shall allocate the remaining trust property to the then-living grandchildren of settlor in equal shares otherwise unable or unwilling to act as cotrustee with settlor then the following persons in the order indicated shall act as cotrustee with settlor a daughter b daughter c son-in-law husband of stepdaughter d son-in-law husband of daughter and e son-in-law husband of daughter if settlor dies becomes incapacitated or is otherwise unable or unwilling to act as cotrustee with stepdaughter or any successor to her as provided above there shall be three cotrustees who shall be stepdaughter daughter and daughter in the event any or all of the foregoing persons die become incapacitated or are otherwise unable or unwilling to act as cotrustee then the successor cotrustee shall be son-in-law and if necessary son-in-law and if necessary son-in-law such that there shall always be three cotrustees when settlor is no longer acting as a cotrustee lifetime of wife since the only principal of the trust is expected to be the municipal_bond portfolio only those provisions that have meaning in connection with the municipal_bond portfolio shall govern and all other provisions shall have no meaning during her lifetime unless circumstances change as described in sec_4 above after the death of wife the following powers shall apply sec_5 provides that the powers of the trustee shall be limited during the a with or without court authorization the right to sell convey exchange partition and divide trust property grant options for the sale_or_exchange of trust property for any purpose whether the contract is to be performed or the option is to be exercised within or beyond the term of the trust and lease trust property for any purpose h with respect to securities held in trust exercise all the rights powers and privileges of an owner including but not limited to the power to vote give proxies and pay assessments and other sums deemed by the trustee necessary for the protection of the trust property participate in voting trusts pooling agreements foreclosures reorganizations consolidations mergers and liquidations and in connection therewith deposit securities with and transfer title plr-131768-02 to any protective or other committee under such terms as the trustee deems advisable exercise or sell stock subscription or conversion rights and accept and retain as investments of the trust any securities or other_property received through the exercise of any of the foregoing powers i hold securities or other trust property in the trustee’s own name or in the name of a nominee without disclosure of the trust or in unregistered form so that title may pass by delivery sec_5 provides that during the lifetime of wife the bonds in the municipal section dollar_figure provides that notwithstanding any other provision of the instrument bond portfolio shall be the only assets of the trust unless circumstances change as described in sec_4 above the municipal_bond portfolio may be modified from time to time as necessary but shall at all times be invested in investment grade tax-free municipal_bonds rated by standard poor as bbb- or higher or by moody as baa or higher the powers of the trustee shall be subject_to the following limitations a the trustee shall have no power or discretion with respect to any life_insurance_policy on the life of the trustee that constitutes an incident_of_ownership in that policy b except with regard to the obligation discussed at the beginning of sec_1 hereof the trustee shall have no power or discretion with respect to the distribution of income or principal to or for the trustee’s benefit or in satisfaction of the trustee’s legal obligations c if the trustee would but for this provision have had any power or discretion described in a or b above that power or discretion shall be exercised by the cotrustee if any and if there is no cotrustee by the next-named successor trustee acting as special cotrustee law and analysis ruling sec_1 and sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a former spouse but only if the transfer is incident to the divorce sec_1041 provides that the transferred property described in sec_1041 shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor alternatively if trust is not treated as a grantor_trust settlor will be considered to in this case settlor proposes to transfer funds to trust pursuant to the plr-131768-02 sec_1041 provides in part that a transfer of property is incident to a divorce if such transfer is related to the cessation of the marriage under sec_1_1041-1t q a-7 of the income_tax regulations a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument modification in the event trust is treated as a grantor_trust settlor is treated as the owner of the trust therefore settlor will not be considered to have made a transfer of property for federal_income_tax purposes and there is no sec_1041 issue to consider thus if trust is a grantor_trust no gain_or_loss would be realized by husband under sec_1001 have made a transfer of property but no gain_or_loss would be recognized by settlor under sec_1001 to the extent that settlor’s proposed transfer of assets to the trust is for the benefit of wife any realized gain on the transfer would not be recognized under sec_1041 to the extent that settlor’s transfer of assets to the trust is considered as a gift to settlor’s children no gain_or_loss would be recognized transfer of property to trust for wife’s benefit is a transfer that is incident to the divorce within the meaning of sec_1041 and sec_1_1041-1t q a-7 the transfer is pursuant to a divorce_or_separation_instrument and occurs not more than years after the date on which the marriage ceased thus no gain_or_loss is recognized on such transfer ruling sec_71 provides for the income_tax treatment for alimony and separate_maintenance payments generally gross_income includes amounts received as alimony or separate_maintenance payments as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_671 provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person's taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify the circumstances sec_215 provides that in the case of an individual there shall be allowed the transfer of property will be made pursuant to the modification settlor’s sec_675 provides that the grantor shall be treated as the owner of any sec_682 provides that there shall be included in the gross_income of a wife sec_682 provides that for purposes of computing the taxable_income of the plr-131768-02 under which the grantor or another person will be regarded as the owner of a portion of a_trust portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value who is divorced or legally_separated under a decree of divorce or of separate_maintenance or who is separated from her husband under a written_separation_agreement the amount of the income of any trust which such wife is entitled to receive and which except for this section would be includible in the gross_income of her husband and such amount shall not despite any other provision of subtitle a of the code be includible in the gross_income of such husband estate_or_trust and the taxable_income of a wife to whom sec_682 applies such wife shall be considered as the beneficiary specified in part i of subchapter_j of chapter of the code if the husband and wife therein referred to are divorced wherever appropriate to the meaning of such sections the term wife shall be read former wife and the term husband shall be read former husband and if the payments described in such sections are made by or on behalf of the wife or former wife to the husband or former husband instead of vice versa wherever appropriate to the meaning of such sections the term husband shall be read wife and the term wife shall be read husband not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration trusts formed in contemplation of divorce such as the one at issue here however in the tax_reform_act_of_1984 p l congress amended sec_71 and sec_682 the legislative_history shows that the changes were intended to have sec_682 apply to grantor trusts in the case of divorce regardless of whether they were formed in contemplation of the divorce prior to the sec_682 regulations provided that sec_71 would govern sec_7701 provides that as used in sec_152 sec_682 and sec_2516 sec_1_675-1 of the income_tax regulations provides that if a power is where an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident_to_divorce_or_separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor’s investment in the contracts under plr-131768-02 sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 notwithstanding that the annuity payments or payments by the trust qualify as alimony or otherwise discharge a support obligation h_r rept no pt pincite trust to be established incident to settlor's divorce will be subject_to sec_682 and income from trust to which wife is entitled is includible in her gross_income and not in settlor’s gross_income for purposes of computing the taxable_income of trust and the taxable_income of wife she will be considered as the beneficiary of trust the circumstances surrounding trust’s administration will determine whether the power_of_administration is exercisable in a fiduciary or a nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination provided that the circumstances surrounding trust’s administration indicate that the power_of_administration held by settlor over trust ie the power to substitute assets for assets of equivalent value is exercisable by settlor in a nonfiduciary capacity without the approval or consent of a person in a fiduciary capacity settlor will be treated as the owner of trust we further conclude that while both settlor and wife are alive sec_682 governs the income_taxation of trust accordingly distributions from trust to wife are deductible by trust and includible by wife in her gross_income to the extent provided in sec_661 and sec_662 under the terms of trust capital_gains are not includible in the distributions to wife accordingly capital_gains are not included in the distributions to wife and are included in the gross_income of settlor under sec_675 subject_to the conditions noted above regarding sec_675 sec_682 would no longer apply and trust will be treated as a grantor_trust with settlor as owner provided that after the death of wife settlor retains the same powers of administration that cause trust to be a grantor_trust under sec_675 subject_to the conditions noted above regarding sec_675 if settlor predeceases wife sec_682 no longer applies and payments to wife will be deductible to trust under sec_661 and includible in wife’s gross_income under sec_662 income allocable to principal will be taxable to trust if neither settlor nor wife are alive then the income_taxation of trust is also governed by the rules of subchapter_j other than the grantor_trust_rules and sec_682 ruling property by gift during the year by an individual or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2511 provides that the gift_tax shall apply whether the transfer is in trust we further conclude that if wife predeceases settlor upon the death of wife sec_2501 imposes a gift_tax for each calendar_year on the transfer of sec_2516 provides that where husband and wife enter into a written sec_2512 provides that where property is transferred for less than an in this case settlor and wife entered into judgment relative to their marital and plr-131768-02 adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth property rights on date the transfers by settlor to the trust are made pursuant to judgment the transfer to trust is in full satisfaction of settlor’s support obligation to wife accordingly based on the facts submitted and representations made we conclude that to the extent of the annuity interest of wife the transfer to trust will constitute a transfer for full and adequate_consideration under sec_2516 and the only taxable gift by settlor will be the gift of trust remainder to settlor’s children under sec_2511 ruling sec_5 and sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated all property to the extent of the interest therein of the decedent at the time of his death value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in a case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom right to designate the person or persons who shall possess or enjoy the transferred property or the income therefrom includes a reserved power to designate the person or sec_20_2036-1 of the estate_tax regulations provides that the phrase sec_2036 provides that the value of the gross_estate shall include the sec_2033 provides that the value of the gross_estate shall include the value of plr-131768-02 persons to receive the income from the transferred property during the decedent's life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death with respect to such a power it is immaterial i whether the power was exercisable alone or only in conjunction with another person or persons whether or not having an adverse_interest ii in what capacity the power was exercisable by the decedent or by another person or persons in conjunction with the decedent and iii whether the exercise of the power was subject_to a contingency beyond the decedent's control which did not occur before his death eg the death of another person during the decedent's lifetime the phrase however does not include a power over the transferred property itself which does not affect the enjoyment of the income received or earned during the decedent's life nor does the phrase apply to a power held solely by a person other than the decedent but for example if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee sec_20_2036-1 provides that the term use possession right to the income or other enjoyment of the transferred property is considered to have been retained by or reserved to the decedent to the extent that the use possession right to the income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three-year period ending on the date of the decedent's death annuity_payment or other payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement entered into after date other than as insurance under policies of the life of the decedent if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his or her life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's sec_2041 provides that the value of the gross_estate shall include the sec_2039 provides that the gross_estate shall include the value of an furthermore sec_3_2 of trust prevents settlor from having any right to the in the instant case settlor’s proposed transfer of property to trust satisfied his moreover wife will receive an annuity amount of dollar_figured per year upon wife’s plr-131768-02 gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised spousal support obligation settlor will not continue to have any legal_obligation to support wife accordingly based on the facts submitted and representations made we conclude that no portion of trust will be included in the estate of settlor possession or enjoyment of the principal or income of trust estate or any right to designate the persons who will possess or enjoy the principal or income of trust estate as trustee of trust settlor would merely control the investments of the trust assets in a fiduciary capacity accordingly based on the facts submitted and representations made we conclude that no portion of trust will be included in the estate of settlor if he serves as trustee of trust death her interest in trust will terminate wife will have no interest that she can transmit to others upon her death accordingly based on the facts submitted and representations made we conclude that no portion of trust will be included in the gross_estate of wife ruling whether a transfer in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or by any applicable member_of_the_transferor's_family as defined in sec_2701 shall be determined as provided in paragraph a qualified_interest shall be treated as zero qualified_interest shall be determined under sec_7520 which consists of the right to receive fixed amounts payable not less frequently than annually sec_2702 provides in general that solely for purposes of determining sec_2702 provides that the value of any retained_interest which is not sec_2702 provides that the term qualified_interest means any interest sec_2702 provides that the value of any retained_interest which is a sec_2702 provides that the term qualified_interest means any except as expressly provided herein no opinion is expressed or implied sec_2701 provides that the term applicable_family_member means in accordance with the power_of_attorney on file with this office a copy of this plr-131768-02 noncontingent remainder_interest if all of the other interests in the trust consist of interests described in paragraph or with respect to any transferor - a the transferor’s spouse b an ancestor of the transferor or the transferor’s spouse and c the spouse of any such ancestor in the instant case settlor has not retained any interest in trust wife will have the right to annuity payments from the income and principal of trust and the remainder will pass to settlor’s children accordingly sec_2702 does not apply to this transaction letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer s requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely
